      Case 1:11-cv-01273-PAE-SLC Document 192 Filed 08/24/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHRISTOPHER A. HENRY,

                                Plaintiff,                     11 Civ. 1273 (PAE) (SLC)
                        -v-
                                                                         ORDER
 C.O. MILLER, C.O. JOSEPH GRASSO,
 and C.O. LORENZO COLANGELO

                                Defendants.


PAUL A. ENGELMAYER, District Judge:

       On November 8, 2019, this Court adopted the Report and Recommendation of the Hon.

Henry B. Pitman, which recommended dismissing pro se plaintiff Christopher Henry’s claims

with prejudice, after Henry willfully failed to appear for his deposition. Dkt. 173. Following

this decision, Henry filed untimely objections to Judge Pitman’s Report, which reprised earlier

arguments that defendants provided him with insufficient notice of his deposition—arguments

that Judge Pitman had rejected on multiple occasions. Dkt. 175. On November 14, 2019, even

though these objections were untimely, “for the avoidance of doubt,” this Court reviewed and

rejected them, and held that the case remains closed. Dkt. 176 (“First Reconsideration Order”) at 1.

       Later that month, Henry sought reconsideration of that order, Dkt. 178, and in February

2020 he supplemented that motion with another letter seeking reconsideration and to reopen his

case, Dkt. 185. Henry again argued in these letters that he had not received adequate notice of

his deposition, and also contended that the Court should have considered less coercive sanctions

than dismissal. Dkts. 178, 185. On May 5, 2020, the Court rejected each of these arguments,

holding that they did not satisfy the “strict” standard governing motions for reconsideration.

Dkt. 188 (“Second Reconsideration Order”) at 4.
      Case 1:11-cv-01273-PAE-SLC Document 192 Filed 08/24/20 Page 2 of 4




       Now, Henry again seeks reconsideration of the Court’s prior orders, and an order

reopening the case and ordering discovery. Dkt. 189 (“Pl. Ltr.”). In support, he first argues that

the reason he failed to timely file his objections to Judge Pitman’s Report is that he did not

receive it for several weeks after it issued. Id. at 1. Second, he argues that he was detained in a

cell by various correctional officers for long stretches of time, allegedly at the behest of defense

counsel, thereby excusing his failure to prosecute this action.1 Id. at 2–3. Finally, he argues that

lesser sanctions than dismissal should have been applied to his case. Id. at 3. Defendants have

responded, stating that Henry’s new letter articulates no basis for reopening the case and denying

Henry’s allegations that defense counsel has directed any detention of Henry. Dkt. 190.

       As the Court has now repeatedly explained, the standard governing motions for

reconsideration “is strict, and reconsideration will generally be denied unless the moving party

can point to controlling decisions or data that the court overlooked.” Analytical Survs., Inc. v.

Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (citation omitted); see also S.D.N.Y. Local

Rule 6.3 (requiring the movant to “set[] forth concisely the matters or controlling decisions

which counsel believe the court has overlooked”). Reconsideration must be “narrowly

construed and strictly applied so as to avoid repetitive arguments on issues that have been

considered fully by the Court.” Nieves v. N.Y.C. Police Dep’t, 716 F. Supp. 2d 299, 303

(S.D.N.Y. 2010) (citation omitted). A motion for reconsideration “is neither an occasion for

repeating old arguments previously rejected nor an opportunity for making new arguments that

could have been previously advanced.” Associated Press v. U.S. Dep’t of Def.,



1
 Henry’s letter is not clear regarding exactly when he was allegedly detained, and is therefore
unclear whether he claims that this detention excuses his initial failure to appear for his
deposition or his untimely objections to Judge Pitman’s Report. For the avoidance of doubt, the
Court considers these allegations in connection with both circumstances.


                                                  2
      Case 1:11-cv-01273-PAE-SLC Document 192 Filed 08/24/20 Page 3 of 4




395 F. Supp. 2d 17, 19 (S.D.N.Y. 2005); see also Goonan v. Fed. Reserve Bank of N.Y.,

No. 12 Civ. 3859 (JPO), 2013 WL 1386933, at *2 (S.D.N.Y. Apr. 5, 2013) (“Simply put, courts

do not tolerate such efforts to obtain a second bite at the apple.”). Rather, reconsideration is

appropriate “only when the [moving party] identifies an intervening change of controlling law,

the availability of new evidence, or the need to correct a clear error or prevent manifest

injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc. v. YLL Irrevocable Tr., 729 F.3d 99, 104

(2d Cir. 2013) (citation omitted).

       Henry has not met this high bar. First, his allegation that he was delayed in receiving

Judge Pitman’s Report, even if true, is immaterial. The Court’s order on Henry’s objections to

that Report was clear that, notwithstanding their untimeliness, the Court addressed and rejected

those objections on the merits.2 See First Reconsideration Order at 1–2.

       Second, his argument regarding the availability of discovery sanctions short of dismissal

is plainly an attempt “to obtain a second bite at the apple.” Goonan, 2013 WL 1386933, at *2.

The Court previously considered and rejected this argument in its May 5, 2020 order. See

Second Reconsideration Order at 4–5.

       Third, as to Henry’s claims that he was detained by certain correctional officers, the

Court first disregards Henry’s apparently baseless accusation that defense counsel was in any

way involved in these events. Nor do these allegations provide any basis to reopen this case.

The instant motion is not “an opportunity for making new arguments that could have been

previously advanced.” Associated Press, 395 F. Supp. 2d at 19. To the extent that these



2
  The Court did rule, in its order dismissing this case, that Henry’s “failure to object operates as a
waiver of appellate review,” Dkt. 173, and confirmed this ruling after he filed his untimely
objections, First Reconsideration Order at 2 (“Henry’s failure to file timely his objections
operates as a waiver of appellate review.”). As far as the Court can tell, Henry has not sought
reconsideration of that holding, and the Court does not readdress it here.
                                                  3
      Case 1:11-cv-01273-PAE-SLC Document 192 Filed 08/24/20 Page 4 of 4




allegations relate to Henry’s failure to appear at his deposition, they conflict with previous

reasons he has given—i.e., deficient notice—and he has provided no reason why he did not raise

them in his earlier objections and motions. Further, insofar as they relate to Henry’s failure to

timely object to Judge Pitman’s Report, the Court has already determined that this fact is

immaterial, as the untimeliness of those objections was not the basis for the Court’s rejecting them.

Finally, to the extent that Henry alleges that this detention independently violates any law, such

claims are not properly brought in this terminated action.

        Accordingly, the Court denies Henry’s motion for reconsideration. This case remains closed.

        The Clerk of Court is respectfully directed to close the motion pending at docket 189 and

mail this order to plaintiff at the addresses on file.

        SO ORDERED.

                                                                PaJA.�
                                                                ____________________________
                                                                Paul A. Engelmayer
                                                                United States District Judge


Dated: August 24, 2020
       New York, New York




                                                    4
